DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 03/09/2022 is acknowledged. The amendment includes 21 and 31 are amended.
Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21 and 31 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,140,313 A1 and claim 1 of U.S. Patent No. 10664452 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. The subject matter claimed in the instant application is fully disclosed in claim 1 of U.S. Patent No. 10,140,313 A1 and claim 1 of U.S. Patent No. 10664452 B2 and is covered by the U.S. Patent No. 10,140,313 A1 U.S. Patent No. 10664452 B2, and the application are claiming common subject matter, as follows: 
U.S. Patent No. 10,140,313 A1
Instant Application
1. A computer program product for parallel processing of files on a distributed file system, the computer program product comprising: 


computer executable program code in response to a request to process as input a file stored on a distributed file system, a single coordinator of data scanning and processing services for partitioning the file into a set of predetermined sized blocks (corresponds to limitation A); 
computer executable program code for recording block assignments by the coordinator to a control table accessible to all readers (corresponds to limitation B);

computer executable program code for accessing the control table by the set of readers to search the control table for a row currently assigned to a respective reader (corresponds to limitation C);  

(corresponds to limitation D); 
perform parallel processing of files, comprising: 





(A) partitioning a file into a set of blocks; 




(B) recording, in a control table, assignments of individual ones of the set of blocks to individual ones in a set of processing engines; 


(C) providing, in response to a request from an individual one in the set of processing engines, access to the control table to identify a block assigned to the individual one in the set of processing engines

(D) scanning, responsive to a determination that all blocks currently assigned to the 



U.S. Patent No. 10,140,313 A1
Instant Application
1. A method for parallel processing of files on a distributed file system, comprising: 

in response to a request to process as input a file stored on a distributed file system, a single coordinator of data scanning and processing services partitioning, using a processor, the file into a set of predetermined sized blocks (corresponds to limitation A); 

(corresponds to limitation B); 

(D) accessing, using the processor, the control table by the set of readers to search the control table for a row currently assigned to a respective reader (corresponds to limitation C);

in response to a determination all blocks currently assigned to the respective reader are exhausted, the reader, using the processor, scanning the control table for a set of the blocks available, and dynamically re-assigning an available block from another owning reader to the respective reader using a set of predefined heuristics and changing the row owner to the respective reader (corresponds to limitation D);

perform parallel processing of files, comprising: 
(A) partitioning a file into a set of blocks; 









(C) providing, in response to a request from an individual one in the set of processing engines, access to the control table to identify a block assigned to the individual one in the set of processing engines

(D) scanning, responsive to a determination that all blocks currently assigned to the individual one in the set of processing engines are exhausted, the control table for an available block assigned to another one in the set of processing engines; dynamically reassigning, the available block assigned to the another one in the set of processing engines to the individual one in the set of processing engines, wherein the set of processing engines are configured to perform parallel processing of the set of blocks. 



Claim 31 is rejected for having similar scope as explained above in comparison to claim 1 of U.S. Patent No. 10,140,313 A1 and claim 1 of U.S. Patent No. 10664452 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Theimer et al. (U.S. Pub. No. 2015/0134626 A1) in view of Bernardin et al. (U.S. Pub. No. 2008/0313345 A1).
Regarding claim 21, Theimer teaches a computer hardware system configured to perform parallel processing of files, comprising: a hardware processor configured to initiate the following executable operations: 
partitioning a file into a set of blocks (paragraph [0055], line 1-11, paragraph [0070], line 1-21, paragraph [0134], line 10-16, partitioning the data stream for distribute workload by dividing into N contiguous sub-ranges with each sub-range representing a respective partition);
recording, in a control table, assignments of individual ones of the set of blocks to individual ones in a set of processing engines (paragraph [0144], paragraph [0145], partition assignment table is interpreted as control table);

Theimer does not explicitly disclose: 
scanning, responsive to a determination that all blocks currently assigned to the individual one in the set of processing engines are exhausted, the control table for an available block assigned to another one in the set of processing engines; dynamically reassigning, the available block assigned to the another one in the set of processing engines to the individual one in the set of processing engines.
Bernardin teaches: scanning, responsive to a determination that all blocks currently assigned to the individual one in the set of processing engines are exhausted, the control table for an available block assigned to another one in the set of processing engines (paragraph [0107], [0391], [0408], one engine complete a task, the broker searches both the pending and waiting list to remove it and add to the completed list; engines report to the server when they are ‘idle’, that is when they are available to take work; the rescheduler scans the pending Task list for each job as determined tasks within that job will be rescheduled; in conjunction with the teaching of Theimer as examining the Partition Assignment table for unassigned partition or partition 
dynamically reassigning, the available block assigned to the another one in the set of processing engines to the individual one in the set of processing engines (paragraph [0107], [0391], [0408], one engine complete a task, the broker searches both the pending and waiting list to remove it and add to the completed list; engines report to the server when they are ‘idle’, that is when they are available to take work; the rescheduler scans the pending Task list for each job as determined tasks within that job will be rescheduled; also see paragraph [0392], [0405]; in conjunction with the teaching of Theimer as examining the Partition Assignment table for unassigned partition or partition assigned to unhealthy or inactive worker node; re-assigning the assigned partition of unhealthy or inactive worker node and updating the Partition Assignment table, paragraph [0058], line 13-18, paragraph [0145], paragraph [0156], line 3-16, it teaches dynamically reassigning, the available block assigned to the another one in the set of processing engines to the individual one in the set of processing engines as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include scanning, responsive to a determination that all blocks currently assigned to the individual one in the set of processing engines are exhausted, the control table for an available block assigned to another one in the set of processing engines; dynamically reassigning, the available block assigned to the another one in the set of processing engines to 
Motivation to do so would be to include scanning, responsive to a determination that all blocks currently assigned to the individual one in the set of processing engines are exhausted, the control table for an available block assigned to another one in the set of processing engines to provide a robust, scalable solution for load balancing (Bernardin, paragraph [0018], line 6-7).
As per claim 31, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 21 and is similarly rejected.
Claims 22, 26-29, 32 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Theimer et al. (U.S. Pub. No. 2015/0134626 A1) in view of Bernardin et al. (U.S. Pub. No. 2008/0313345 A1), further in view of Guha et al. (U.S. Pub. No. 2014/0136779 A1).
Regarding claim 22, Theimer as modified by Bernardin teach all claimed limitations as set forth in rejection of claim 21, but do not explicitly disclose wherein a comparison is performed between a number unprocessed blocks in the set of blocks to a number of processing engines in the set of processing engines; and a re-fragmentation is performed on the unprocessed blocks in the set of blocks based upon the comparison.
Guha teaches:  wherein a comparison is performed between a number unprocessed blocks in the set of blocks to a number of processing engines in the set of processing engines; and a re-fragmentation is performed on the unprocessed blocks in the set of blocks based upon the comparison (the request associated with a job corresponds to an input file, the request comprises a number of available compute nodes in distributed computing system for perform the job, splitting the input file into a number of dynamically determined chunks of data without rewriting the input file, the storage subsystem presents chunks of data to the workload manager such that 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein a comparison is performed between a number unprocessed blocks in the set of blocks to a number of processing engines in the set of processing engines; and a re-fragmentation is performed on the unprocessed blocks in the set of blocks based upon the comparison into data stream partition processing of Theimer.
Motivation to do so would be to include wherein a comparison is performed between a number unprocessed blocks in the set of blocks to a number of processing engines in the set of processing engines; and a re-fragmentation is performed on the unprocessed blocks in the set of blocks based upon the comparison to address a need to virtualize the file into dynamic chunks instead of fixed chunk size (Guha, paragraph [0009]).
Regarding claim 26, Theimer as modified by Bernardin and Guha teach all claimed limitations as set forth in rejection of claim 22, further teach wherein the re-fragmentation of an unprocessed block is performed by a processing engine to which the unprocessed block is assigned (Guha teaches the request associated with a job corresponds to an input file, the request comprises a number of available compute nodes in distributed computing system for perform the job, splitting the input file into a number of dynamically determined chunks of data without rewriting the input file, the storage subsystem presents chunks of data to the workload manager 
Regarding claim 27, Theimer as modified by Bernardin and Guha teach all claimed limitations as set forth in rejection of claim 22, further teach wherein the re-fragmentation causes a re-assigning of the unprocessed blocks in the set of blocks (Guha teaches the request associated with a job corresponds to an input file, the request comprises a number of available compute nodes in distributed computing system for perform the job, splitting the input file into a number of dynamically determined chunks of data without rewriting the input file, the storage subsystem presents chunks of data to the workload manager such that each chunk of data is assigned to a corresponding compute node for performing the job, paragraph [0045]; the tasks status shows that the job is running too slow to meet its SLA, if three additional compute nodes become available, then the workload manager may terminate the slowest running task T1C, further split chunk F1C to three sub-chunks F1C1, F1C2 and F1C3, and assign them to be run on the three additional nodes, paragraph [0044]). 
Regarding claim 28, Theimer as modified by Bernardin and Guha teach all claimed limitations as set forth in rejection of claim 22, further teach wherein the re-fragmentation is performed on unprocessed portions of a block being processed (Guha teaches the request 
Regarding claim 29, Theimer as modified by Bernardin and Guha teach all claimed limitations as set forth in rejection of claim 22, further teach wherein the re-fragmentation is performed only on unprocessed whole blocks in the set of blocks (Guha teaches the request associated with a job corresponds to an input file, the request comprises a number of available compute nodes in distributed computing system for perform the job, splitting the input file into a number of dynamically determined chunks of data without rewriting the input file, the storage subsystem presents chunks of data to the workload manager such that each chunk of data is assigned to a corresponding compute node for performing the job, paragraph [0045]; the tasks status shows that the job is running too slow to meet its SLA, if three additional compute nodes become available, then the workload manager may terminate the slowest running task T1C, further split chunk F1C to three sub-chunks F1C1, F1C2 and F1C3, and assign them to be run on the three additional nodes, paragraph [0044], noted, since the slowest node T1C has not 
As per claims 32, 36-39, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 22 and 26-29 respectively and are similarly rejected.

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Theimer et al. (U.S. Pub. No. 2015/0134626 A1) in view of Bernardin et al. (U.S. Pub. No. 2008/0313345 A1) and Guha et al. (U.S. Pub. No. 2014/0136779 A1), further in view of Kashwagi et al. (U.S. Pub. No. 2012/0246128 A1).
Regarding claim 23, Theimer as modified by Bernardin and Guha teach all claimed limitations as set forth in rejection of claim 22, but do not explicitly disclose wherein the re-fragmentation is based upon the number of unprocessed blocks being greater than the number of processing engines.
Kashwagi teaches wherein the re-fragmentation is based upon the number of unprocessed blocks being greater than the number of processing engines (paragraph [0036], [0041], [0045], also see paragraph [0038], deciding fragment assignment based on processing unit; adding other fragments [interpreted as re-fragmentation] to satisfy the predetermined condition [a total length of data is equal to or more than a retrieval-target byte sequence length -1)+a sequence fragment data length], noted, the assignment of fragment based on processing unit; adding more fragments to satisfy the condition, which is an indication of multiple fragments are processed by one of the processing unit, thus it read on wherein the re-fragmentation is based upon the number of unprocessed blocks being greater than the number of processing engines as claimed). 

Motivation to do so would be to include wherein the re-fragmentation is based upon the number of unprocessed blocks being greater than the number of processing engines to provide a database processing system, a database processing method, and the like that can realizing the efficient database process for the variable-length data (Kashwagi, paragraph [0008]).
As per claim 33, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 23 and is similarly rejected.
Claims 24-25 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Theimer et al. (U.S. Pub. No. 2015/0134626 A1) in view of Bernardin et al. (U.S. Pub. No. 2008/0313345 A1) and Guha et al. (U.S. Pub. No. 2014/0136779 A1), further in view of Senda Koichi (JP Pub. No. JP2008-104097 A1, referred as ‘Senda’).
Regarding claim 24, Theimer as modified by Bernardin and Guha teach all claimed limitations as set forth in rejection of claim 22, but do not explicitly disclose wherein the comparison is performed upon a determination that a breathing point flag has been identified in one of the blocks in the set of blocks being processed.
Senda teaches: wherein the comparison is performed upon a determination that a breathing point flag has been identified in one of the blocks in the set of blocks being processed (page 2, paragraph 7-8, page 3, paragraph 5-6, page 5, identifying the various flags  such as DF flag (Fragmentation is not possible), MF flag (indication of last fragment or continuation of 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the comparison is performed upon a determination that a breathing point flag has been identified in one of the blocks in the set of blocks being processed into data stream partition processing of Theimer.
Motivation to do so would be to include wherein the comparison is performed upon a determination that a breathing point flag has been identified in one of the blocks in the set of blocks being processed to address issue that since it takes time to construct the original packet in the network device in the middle and time to generate the fragment packet again, the delay factor increases at each point where such division is necessary, The possibility of communication failure increases (Senda, page 2, paragraph 4).
Regarding claim 25, Theimer as modified by Bernardin and Guha teach all claimed limitations as set forth in rejection of claim 22, but do not explicitly disclose wherein the re-fragmentation creates new breathing point flags within the unprocessed blocks in the set of blocks.
Senda teaches: wherein the re-fragmentation creates new breathing point flags within the unprocessed blocks in the set of blocks (page 2, paragraph 7-8, page 3, paragraph 5-6, page 5, rewriting the flags values during re-fragmentation process).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the re-fragmentation creates new breathing point flags within the unprocessed blocks in the set of blocks into data stream partition processing of Theimer.

As per claims 34-35, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 24-25 respectively and are similarly rejected.
Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Theimer et al. (U.S. Pub. No. 2015/0134626 A1) in view of Bernardin et al. (U.S. Pub. No. 2008/0313345 A1) and Guha et al. (U.S. Pub. No. 2014/0136779 A1), further in view of Savage et al. (U.S. pub. No. 2015/0127607 A1).
Regarding claim 30, Theimer as modified by Bernardin and Guha teach all claimed limitations as set forth in rejection of claim 22, but do not explicitly disclose: wherein the comparison determines whether all blocks being processed having reached a predetermined minimal block size. 
Savage teaches: wherein the comparison determines whether all blocks being processed having reached a predetermined minimal block size (generating fragment of data having sizes that are between a pre-specified minimum length and maximum length, paragraph [0054], noted, the pre-specified minimum length is interpreted as a predetermined minimum block size).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the comparison determines whether all blocks being processed having reached a predetermined minimal block size into data stream partition processing of Theimer.

As per claim 40, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 30 and is similarly rejected.
Response to Arguments

Regarding U.S.C. 103 rejection, applicant’s arguments with respect to claims 21 and 31 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Bernardin).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168